Citation Nr: 0604079	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbar sprain prior to May 9, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar sprain from May 9, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1991 to 
December 1999.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in December 2002, and a 
substantive appeal was received in February 2003.  

By rating decision in July 2005, the RO increased the lumbar 
sprain rating to 20 percent, effective May 9, 2005.  However, 
where there is no clearly expressed intent to limit the 
appeal to entitlement to a specified disability rating, the 
RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The case therefore remains in 
appellate status. 


FINDINGS OF FACT

1.  Prior to May 9, 2005, the veteran's service-connected 
lumbar sprain was manifested by no more than characteristic 
pain on motion.  

2.  From May 9, 2005, the veteran's service-connected lumbar 
sprain is manifested by forward flexion limited to 50 
degrees, and 45 degrees with repetitive use, and moderately 
severe muscle guarding with a guarded gait; there is no 
medical evidence of forward flexion limited to 30 degrees or 
less or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
lumbar sprain prior to May 9, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5295 (in effect 
prior to September 23, 2003), 5237 (effective September 23, 
2003).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service connected 
lumbar sprain from May 9, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a January 2002 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Another VCAA letter was sent to the veteran 
in March 2004.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2002, which was prior to the 
May 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, VA 
treatment records and VA examinations.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in February 2002 and 
May 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

Analysis

The veteran is seeking an increased rating for her service-
connected lumbar sprain.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
February 2004 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 10 
percent rating for slight limitation of motion; a 20 percent 
rating for moderate limitation of motion; and 40 percent 
rating for severe limitation of motion.  

Under Diagnostic Code 5295 for lumbosacral strain, a 0 
percent rating  is assigned with slight subjective symptoms 
only; a 10 percent rating is awarded with characteristic pain 
on motion; and a 20 percent rating is in order with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A maximum 
scheduler rating of 40 percent is awarded when disability 
from lumbosacral strain is severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

Prior to May 9, 2005

The veteran filed her current claim for an increased rating 
in November 2001.  The veteran was afforded a VA examination 
in February 2002.  The examiner found normal range of motion 
and indicated that the spine was not painful on range of 
motion.  The veteran did not have weakened movements, excess 
fatigability or incoordination.  There was no objective 
evidence of painful motion, weakness or tenderness and no 
postural abnormalities.  Further, no neurological 
abnormalities were found.  A March 2001 CT scan showed that 
the lumbosacral spine was within normal limits.  The 
diagnosis was lumbar strain. 

January 2003 treatment records from a private chiropractor 
showed a positive Lasegue' s straight leg test on the left 
side, palpatory tenderness of the lumbar paraspinal and 
diagnosed the veteran with vertebrogenic sciatica.  The 
records also showed that the veteran was positive for pain on 
range of motion, but did not give to what degrees. A May 2003 
private x-ray showed that the lumbar spine was negative for 
fractures, distortions or gross osseous pathologies.  The 
lordotic curve was essentially normal.  Left posterior ilium 
rotation, left leg deficiency and posterior weight bearing 
were noted

VA treatment records from June 2000 to June 2003 showed 
continuing complaints of low back pain as well as problems 
with incontinence.  A June 2003 treatment record showed 
tenderness of the lumbar paraspinal area bilaterally.  The 
veteran was able to forward bend without back pain to where 
her fingers were four inches from the floor.  Sensation was 
also intact.  A contemporaneous VA nerve conduction velocity 
study was normal.  There was no electromyographic evidence of 
radiculopathy. 

The RO previously rated the veteran's service connected 
lumbar sprain as 10 percent disabling under the old criteria 
under Diagnostic Code 5295, lumbosacral strain; however, 
currently the lumbar sprain is under the new criteria, 
Diagnostic Code 5237, lumbosacral or cervical strain.  The 
Board must determine whether an increased rating is warranted 
under both the new and old criteria prior to May 9, 2005 
because the revisions in the rating criteria became effective 
during the pendency of the appeal.  

Therefore, the Board now turns to the issue of rating the 
veteran's lumbar sprain before May 9, 2005 under the old and 
new criteria.  Under the new criteria, there was no medical 
evidence to warrant a 20 percent rating or higher under the 
general rating formula.  There was no objective finding of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  The February 2002 VA examination showed the 
veteran's range of motion was normal, and without pain.  
Further, on examination, the veteran walked with a normal 
gait, and no abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis was found.  The Board 
acknowledges that the veteran's private chiropractor 
indicated that the veteran experienced pain on motion, but 
the records did not indicate whether pain limited the 
veteran's range of motion.  Lastly, there was no evidence of 
intervetebral disc syndrome to warrant a rating based on 
incapacitating episodes. 

Under the old criteria, Diagnostic Code 5292, a 20 percent or 
higher rating was not warranted because limitation of motion 
had not been found to be moderate.  Again, 
the February 2002 VA examination showed normal range of 
motion without pain and the private treatment records do not 
show to what extent, if any, the veteran's range of motion 
was limited.  Thus, based on the medical evidence, the 
veteran's range of motion was normal.   

A higher rating under Diagnostic Code 5295 is also not 
warranted because there was no objective medical finding of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position. 

The Board notes that DeLuca, supra, allows for the 
consideration of functional loss due to pain.  However, in 
the instant case, pain was already contemplated in the 10 
percent rating for lumbar sprain. 

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, as noted above, there was evidence of incontinence and 
sciatica reported.  However, there is no objective finding 
that the veteran's incontinence was related to her lumbar 
sprain.  This is further evidenced by no neurological 
abnormalities found in the February 2002 VA examination and a 
normal nerve conduction velocity study at the VA in June 
2003.  Further, with respect to sciatica, again, there is a 
VA examination and a VA nerve conduction study that showed no 
objective finding of sciatica or radiculopathy.  The Board 
finds that these records have a greater probative value than 
the veteran's private chiropractor's finding because there 
are two test results indication no finding of neurologic 
abnormalities versus one with a finding.  Thus, the 
preponderance of the evidence is against a find that a 
separate rating is warranted for neurological symptoms. 

Therefore, a preponderance of the evidence is against an 
increased rating in excess of 10 percent for lumbar sprain 
prior to May 9, 2005.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  

From May 9, 2005

The veteran was afforded another VA examination on May 9, 
2005.  The examiner found range of motion of the 
thoracolumbar spine was 50 degrees flexion, 20 degrees 
extension, 25 degrees left and right lateral flexion, 25 
degrees left and right rotation.  The veteran experienced 
pain with range of motion throughout all planes.  There was 
additional limitation of flexion by 5 degrees with repetitive 
use.  The examination report indicated that there was 
moderately severe muscle guarding, which was more predominant 
in the left paralumbar area and gait was guarded.  The 
neurological examination found that sensation was intact, 
deep tendon reflexes were equal, normal volitional rectal 
control, and no muscle atrophy.  Lasegue's straight leg test 
was negative bilaterally.  The diagnosis was chronic 
lumbosacral strain with functional limitations.

Based on this examination, in a July 2005 rating decision, 
the RO increased the veteran's service connected lumbar 
sprain to 20 percent, effective May 9, 2005, which was after 
the effective date of the change in regulations.  As such, 
only the revised criteria will be considered with regard to 
whether the veteran is entitled to a rating in excess of 20 
percent from May 9, 2005.  

The RO rated the veteran's lumbar sprain pursuant to the new 
criteria under Diagnostic Code 5237.  Based on the pertinent 
medical evidence of record, under the general rating formula 
for disease and injuries of the spine, Diagnostic Codes 5235-
5243, a higher rating in excess of 20 percent is not 
warranted.  There is no evidence of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, so as 
to warrant the next higher rating of 40 percent for low back 
disability.  A 50 percent rating is not warranted because 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is not for 
application because there is no evidence of unfavorable 
ankylosis of the entire spine.  Further, the evidence does 
not show intervetebral disc syndrome to warrant a rating 
based on incapacitating episodes.

There is no evidence of record from May 2005 of neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  The May 2005 
VA examination was negative for neurologic abnormalities.  
Thus, there appears to be no radiation or other neurological 
symptoms which would warrant a separate compensable rating.

The Board acknowledged that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
even considering the veteran's pain, there is no persuasive 
evidence of additional functional loss due to pain, weakness, 
fatigue, or incoordination that would limit motion to such a 
degree so as to warrant a rating in excess of the current 20 
percent.  

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
that suggests that the veteran's lumbar sprain warrants a 
disability rating in excess of 20 percent.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Should the lumbar sprain increase in 
severity in the future, the veteran may always advance a 
claim for increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board recognizes that the veteran 
was unable to obtain employment as a distribution/window 
clerk at the Postal Service due to her low back pain.  
However, there has been no showing that the veteran is unable 
to maintain employment elsewhere. 

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

ORDER

An increased rating in excess of 10 percent prior to May 9, 
2005, is not warranted.  An increased rating in excess of 20 
percent from May 9, 2005, is not warranted.  The appeal is 
denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


